DETAILED ACTION
Priority
	Applicants' priority claim to U.S. Application No. 15/993087 (now abandoned), filed 05/30/2018, which claims priority to U.S. Application No. 13/565095 (now abandoned), filed 08/02/2012, which claims priority to U.S. Provisional Application No. 61/514750, filed 08/03/2011, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 Forms.

Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions.  Claim 1 is pending and has been examined in this action.  Claim 1 is rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  “styling gels” is mentioned twice in the Markush group.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites language conventionally used in a Markush group (i.e., “selected from the group consisting of”).  The mere fact that a compound may be embraced by more than one member of a Markush group recited in a claim does not necessarily render the scope of the claim unclear. See MPEP 2173.05(h).  However, “[W]hen a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art)”.  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  The use of functional language in a claim may fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite.  See MPEP 2173.05(g).  
The Markush group in claim 1 recites the terms “aerosol styling sprays”, “non-aerosol styling sprays”, and “thermal protection sprays”.  Because these sprays are defined by what they do, rather than by distinguishing structural characteristics, the 
Regarding the term “thermal protection sprays”, it is a well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention.  Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. See MPEP 2173.05(a).  Here, the instant specification states that “…users can use the hair care products provided herein with enhanced thermal protection such that hair strands exhibit minimal breakage and/or split ends when e.g., blow drying, curling iron, and/or flat iron)” (see page 2, lines 13-15).  The instant specification also states that “…enhanced thermal protection can allow the user to achieve a desired hair care result with more confidence that the hair will remain healthy even when repeatedly exposed to heat (e.g., blow drying, curling iron, and/or flat iron)” (see page 2, lines 20-24).  Furthermore, Example 42 in the specification describes the ability of “creme rinse” and “hair masque” compositions to provide protection from heat applied by a flat iron.  Based on Applicants’ disclosure, the Examiner has interpreted the meaning of “thermal protection spray” to be a spray that provides protection from heat exposure caused by conventional hair styling tools, such as a blow dryer, curling iron, or flat iron, rather than protection from any type of heat exposure encompassed by the ordinary meaning of “thermal protection”.  Appropriate clarification is requested.
Claim 1 recites a range of “between about 0.01 percent and about 5 percent of a quaternized polysiloxane”.  In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. See MPEP 2173.05(b).  Claims reciting "at least about" have been found invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  Here, “about” is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Also, the percentage range of the quaternized polysiloxane recited in claim 1 is unclear and indefinite, given that this range does not have units of measurement.  As such, the metes and bounds of the claims cannot be determined.  Do the claimed percentages of the quaternized polysiloxane represent weight percentages based on the total weight of the hair care composition?  Appropriate clarification is requested.  For purposes of examination, the Examiner has interpreted “between about 0.01 percent and about 5 percent of a quaternized polysiloxane” in claim 1 as referring to the weight percentage of quaternized polysiloxane relative to the total weight of the claimed hair care composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Hardy et al. (US Patent No. 6,743,760).
As noted above, for purposes of examination, the Examiner has interpreted “between about 0.01 percent and about 5 percent of a quaternized polysiloxane” in 
Hardy et al. disclose a shampoo comprising 0.5 weight percent of a quaternized polysiloxane (silicone quaternium-8, see Examples 1 and 2).  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art".  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Because Hardy et al. disclose a shampoo comprising an amount (0.5 weight percent) of a quaternized polysiloxane that falls within the claimed range (about 0.01 weight percent to about 5 weight percent), this disclosure of Hardy et al. anticipates claim 1.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Niemec et al. (US Patent No. 6,495,498).
	Regarding claim 1, Niemec et al. disclose a shampoo comprising 0.2 weight percent of a quaternized polysiloxane (silicone quaternium-13, see Tables 3, 4, 7, and 8).  Because Niemec et al. disclose a shampoo comprising an amount (0.2 weight percent) of a quaternized polysiloxane that falls within the claimed range (about 0.01 weight percent to about 5 weight percent), this disclosure of Niemec et al. anticipates claim 1.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by O’Lenick et al. (US Patent App. Pub. No. US20110033408).
	Regarding claim 1, O’Lenick et al. disclose a shampoo comprising 1.00 weight percent of a quaternized polysiloxane (silicone quaternium-20, see paragraphs [0049] and [0050]).  Because O’Lenick et al. disclose a shampoo comprising an amount (1.00 weight percent) of a quaternized polysiloxane that falls within the claimed range (about 0.01 weight percent to about 5 weight percent), this disclosure of O’Lenick et al. anticipates claim 1.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RANDEEP SINGH/Examiner, Art Unit 1615